Citation Nr: 1517257	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  12-30 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1977 to June 1981. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In his October 2012 VA Form 9 Appeal, the Veteran requested a hearing with the Board.  In a letter dated in December 2014, the Veteran and his representative of record were informed by the RO that his hearing was scheduled for January 2015.  The Veteran failed to appear for his hearing, and, to date, has not submitted an argument as to why his hearing should be rescheduled.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the January 2012 notice of disagreement, the Veteran requested that his medical records from the VA Outpatient Clinic in Austin, Texas, be obtained.  A review of the claims file reveals that there are no records from the VA Outpatient Clinic in Austin, Texas, and that no attempt was made to obtain these records.  An attempt should be made to obtain these records.  See 38 C.F.R. § 3.159(c).  

Additionally, the Veteran was afforded an examination in January 2013 in connection with his claims.  However, the examiner was unable to provide an etiology opinion without resorting to speculation as the claims folder was not reviewed.  On remand, another opinion must be obtained and must be completed in conjunction with review of the claims folder. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of the Veteran's VA medical records dated from January 2012 to present.  All efforts to obtain additional evidence must be documented in the claims folder. 

2.  Refer the Veteran's VA claims file to the VA examiner who conducted the January 2013 VA examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the nature and etiology of the Veteran's bilateral hearing loss disability and tinnitus.  The examiner must be given full access to the Veteran's complete VA electronic claims file for review, or in the alternative, the pertinent documents must be printed for the VA examiner to review.  If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must address the following:

The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's bilateral hearing loss disability was incurred during active service.  

The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's tinnitus was incurred during active service.  

In rendering the opinion, the examiner is asked to consider the Veteran's competent and credible lay statement regarding the onset of bilateral hearing loss and tinnitus.  
	
The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is unable to provide a rationale he or she should explain why.

3.  After the above actions have been completed, readjudicate the Veteran's claims.  If any of the claims remain denied, issue the Veteran and his representative a supplemental statement of the case.  Afford him the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

